Citation Nr: 1446149	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-32 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy (claimed as numbness of fingers), including as secondary to the diabetes mellitus.

3.  Entitlement to service connection for a gastrointestinal (GI) disability, including as secondary to the diabetes mellitus.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to March 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the RO in New Orleans, Louisiana.

In March 2012, the Veteran and his wife presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  In July 2012, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  The Board also granted an increased 10 percent rating for onychomycosis, and granted a motion to withdraw an appeal as to entitlement to service connection for erectile dysfunction, on appeal at that time.  The Board's decision with respect to those claims is final.  See 38 C.F.R. § 20.1100 (2013). 

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  Diabetes mellitus is not related to service.  

2.  Peripheral neuropathy and is not related to service and is not related to any service-connected disability.

3.  The Veteran does not have a current chronic GI disorder.
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Peripheral neuropathy was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

3.  The basic criteria for service connection for the claimed GI disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for diabetes mellitus on the basis that it was incurred in service.  He is seeking service connection for a GI disorder and peripheral neuropathy on the basis that they are related either to service or to diabetes mellitus.  

The Board notes initially that the Veteran has not identified a specific GI disorder, but has noted only symptoms and treatment for stomach complaints in service and after service.  Service treatment records reveal that, in October 1982, the Veteran complained of stomach cramps associated with vomiting and a sore throat; however, no diagnosis was provided.  In August 1987, he complained of a burning sensation in the stomach, and was diagnosed with probable esophagitis.  In November 1990, the Veteran again complained of a burning sensation in the stomach, associated with diarrhea, and was diagnosed with viral syndrome.  In October 1991, the Veteran complained of abdominal discomfort since the prior evening, including abdominal cramping, pains, and diarrhea.  The rule-out diagnoses included "irritable bowel syndrome (IBS) versus viral syndrome versus infectious etiology (doubt)."  Another October 1991 service treatment record noted the complaint of upset stomach and diarrhea since the last day.  The impression was viral gastroenteritis.  

Thus, while various diagnoses were questioned, there was no diagnosis of a chronic disability to account for the Veteran's complaints in service.  When examined at service separation in February 1998, the Veteran's abdomen and viscera were clinically normal.  This is probative evidence that, notwithstanding occasional stomach symptoms in service, there was no chronic GI disability in service.

The Veteran was afforded a VA examination in August 2012, at which time the examiner concluded that there was no current disorder of the stomach or duodenum.  The examiner acknowledged the treatment episodes in service, but noted that no chronic conditions were identified.  The examiner noted that a post-service GI consultation in November 2011 revealed no stomach or GI illnesses, and no findings other than a colon polyp.  The examiner concluded that there was no identifiable stomach or GI condition in service or currently.  

The Board acknowledges a May 2005 primary care treatment note which recounted the Veteran's current problems, including "gastroesophageal reflux disease."  However, there is no indication from the note itself that this was a diagnosis rendered by the treatment provider or that this problem was even evaluated by the treatment provider.  The reference is therefore accorded little probative weight regarding the presence of a current chronic GI disability.

The Board also acknowledges that the Veteran is noted to be taking Ranitidine HCL for his stomach complaints.  While this is probative evidence of current symptoms, and marginally probative regarding a current disability, it is accorded little probative weight regarding the presence of a current chronic GI disability in comparison to the August 2012 medical opinion.  The VA examiner reviewed the record and was clearly aware of the Veteran's symptoms, which he discussed in the opinion.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  There must be an identified disability, not merely symptoms.  

The Veteran is certainly competent to describe his symptoms and is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the establishment of a diagnosis of a GI disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's assertions that he has a current GI disability are not competent evidence.  

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, see McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, as there is no current GI disability, service connection for a GI disability is not warranted.  

Turning to the other claims, while diabetes mellitus and certain types of peripheral neuropathy are included among the diseases that are presumed to be associated with exposure to herbicide agents, the Veteran had no service that would qualify him for the presumption of exposure to herbicide agents, and he has not described any actual exposure to herbicide agents during his service.  See 38 U.S.C. § 1112, 1113; 38 C.F.R. §§ 3.306, 3.307, 3.309.

The Veteran asserts that he had all of the symptoms of diabetes mellitus while he was on active duty but was never properly diagnosed.  He also contends that he had peripheral neuropathy while on active duty, and that this is related to diabetes mellitus (see notice of disagreement received December 1, 2006).  

The service treatment records reveal no diagnosis of diabetes.  A glucose reading in in December 1993 was 70 mg/dl.  Another reading in February 1989 was 71 mg/dl.  A reading in November 1994 was 95 mg/dl.  When examined at service separation in February 1998 findings for the endocrine system were clinically normal.  

Shortly after his separation from service in March 1998, the Veteran's serum glucose was measured for a VA examination in July 1998.  The reading was 148 mg/dl.  No abnormal findings were noted by the examiner, and no diagnosis was rendered.  

In November 1999, the Veteran was seen by a primary care physician inquiring as to whether he was diabetic or not.  The Veteran had a fasting serum glucose of 128.  Significantly, a diagnosis of diabetes mellitus was not provided at that time.  Rather, the Veteran was found to be "borderline" diabetic.  

In September 2001, the Veteran was seen by a primary care physician with a fasting glucose reading of 136.  The examiner informed the Veteran that he had hyperglycemia and that he was "going to" develop diabetes mellitus.  This is probative evidence that the examiner did not believe diabetes mellitus to be present at the time of the examination.  Primary care staff nurse notes in November 2001, February 2002, and August 2002 indicate "Diabetes:NO."  

In June 2003, the Veteran was advised to quit smoking because his hemoglobin was getting hight.  In September 2004, the Veteran was noted to have elevated glucose; however, his hemoglobin was "okay."  There was no diagnosis of diabetes mellitus.  The initial diagnosis of diabetes mellitus was not until March 2005, at which time the Veteran was started on prescription Metformin.

The evidence was reviewed by a VA examiner in August 2012, who opined that the findings in service and shortly after service were not a sufficient basis to establish the onset of diabetes mellitus.  

The Board notes that a rating of 10 percent for diabetes mellitus requires a diagnosis of the disease and management of the disease by restricted diet only.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  Thus, without a confirmed diagnosis of diabetes mellitus within one year of service separation, the presumption of service connection for diabetes mellitus does not apply.  

While diabetes mellitus is currently diagnosed (see August 2012 VA examination report), there is no medical opinion that purports to relate the Veteran's diabetes mellitus to service.  The August 2012 examiner opined that the Veteran's diabetes mellitus was not at least as likely as not related to service.  The rationale was that hemoglobin A1C readings were elevated in 1999 and 2001 at 6.4 and 6.3, respectively, but did not meet the criteria for diabetes for more than 10 years after service.  

The only evidence tending to relate diabetes mellitus to service is the Veteran's assertion.  Although lay persons are competent to provide opinions on some medical issues, Kahana, 24 Vet. App. at 435, establishing the onset of diabetes mellitus and establishing the etiology of diabetes mellitus are matters which fall outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d at 1377 n.4.  Thus, the Veteran's assertion that he had diabetes mellitus in service or within the one-year period after service is not competent evidence.  

As there is no competent evidence that relates diabetes mellitus to service, or establishes a manifestation of diabetes mellitus to a compensable degree within one year of service separation, and as the only competent opinion evidence is against the claim, the Board concludes that service connection for diabetes mellitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

To the extent that the Veteran asserts a secondary relationship between peripheral neuropathy and diabetes mellitus, such relationship cannot support a claim for service connection as diabetes mellitus is not a service-connected disability.  See 38 C.F.R. § 3.310.

Regarding direct service connection for peripheral neuropathy, an August 1991 service treatment record shows complaints of numbness and tingling on the tips of the fingers in his left hand and arm for the past two weeks.  The diagnosis was paresthesias.  The Veteran also had an in-service left wrist sprain while playing basketball in November 1989, and also injured his right hand.  Moreover, the Veteran was hospitalized for dehydration in November 1994, at which time he was noted to have slurring of speech and clumsiness; however, there was no notation of any neurological issues with the upper extremities.  When examined for service separation in February 1998, neurological findings were clinically normal, as were findings for the upper extremities.  The Veteran reported no history of neuritis.  This is probative evidence that, notwithstanding any symptoms in service, the Veteran did not have peripheral neuropathy when he left service.  

In fact, the first diagnosis of peripheral neuropathy was not until August 2012 (see August 2012 VA examination report).  At that time, the Veteran was found to have diabetic peripheral neuropathy of the upper extremities.  In a December 2012 addendum, the VA examiner acknowledged the complaints of tingling of the finger tips in service, but found that the current peripheral neuropathy was less likely than not incurred in or caused by service.  The primary rationale was that EMG and nerve conduction studies conducted in June 2000 were negative/normal.  

Based on the August 2012 examiner's opinion, the Board finds that, to the extent the Veteran had symptoms of tingling in the fingertips in service, there was no chronic disability at that time or for many years after service.  Accordingly, the current diagnosis of diabetic peripheral neuropathy is not related to service.  

While the Veteran believes that his peripheral neuropathy is related to service, and while he is competent to relate his symptoms of numbness and tingling, as well as the times he experienced those symptoms, he is not competent to provide a diagnosis of peripheral neuropathy or to establish the point of onset of a chronic disability.  

The Board acknowledges that the Veteran has testified that he has experience continuous symptoms since service, and his wife has testified that he has complained constantly about his fingers tingling since service.  Weighing against the recent assertions of continuing symptoms since service are conflicting accounts of the Veteran.  In fact, earlier post-service references in the clinical records do not reflect ongoing symptoms.  An October 2004 clinical record describes symptoms of tingling in the left hand for the past one month which come and go.  A March 2005 note indicates complaint of numbness at intervals.  

Moreover, the Veteran filed a claim for service connection in April 1998 but mentioned only a toenail fungus, speech slurring, and an eye disorder.  He did not mention symptoms related to peripheral neuropathy.  In addition, the Veteran was given a neurological examination in July 1998; however, there were no findings of peripheral neuropathy at that time.  

While silence regarding a particular symptoms is not necessarily indicative of the absence of such symptoms, where, as here, a claimant takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated in April 1998 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for peripheral neuropathy, when viewed in the context of his action regarding other claims, may reasonably be interpreted as indicative of the lack of symptomatology at the time of the claim.  This undermines his assertion of ongoing symptoms notwithstanding the notation of symptoms in August 1991.  

The August 2012 examiner's opinion (December 2012 addendum) is the only competent evidence as to the date of onset of peripheral neuropathy as a chronic disability.  As it is based on an accurate assessment of the evidence, including the normal EMG and nerve conduction studies in June 2000, the Board finds the opinion to be persuasive on the question of nexus.  

As the Veteran's peripheral neuropathy is not related to service, to include hand and wrist injuries therein, or to any service-connected disability, the Board finds that service connection for peripheral neuropathy is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in June 2006 and July 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and has not identified any prejudice resulting any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a thorough medical examination regarding the claims, as well as medical opinions addressing each issue.  The Veteran has made no specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

This case involves a remand for additional development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's July 2012 remand instructions by obtaining VA treatment records from the Shreveport, Louisiana VAMC, or any other identified VA facility, for the period from August 2006 to the present, and by scheduling the Veteran for appropriate VA examinations in order to determine the nature and etiology of his claimed diabetes, peripheral neuropathy and GI disability.  The finding that diabetes mellitus was not related to service obviated the necessity for any opinions regarding whether peripheral neuropathy was related to or aggravated by diabetes mellitus.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest submission of evidence when testimony indicates that it exists or could be reduced to writing but is not of record.  

Here, during the Board hearing, the Veteran was informed of the bases for the RO's denial of his claims and of the evidence necessary to substantiate the claims.  Moreover, the file was left open for 60 days in order to supplement the record.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Service connection for diabetes mellitus is denied. 

Service connection for peripheral neuropathy is denied.

Service connection for a GI disorder is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


